Citation Nr: 1200805	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  He died in July 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  Jurisdiction of the appeal was subsequently transferred to the RO in Muskogee, Oklahoma.  

A hearing was held on July 12, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In September 2010, the Board reopened the claim for entitlement to service connection or the cause of the Veteran's death and remanded that issue on the merits for further evidentiary development.  The requested development was completed, and the case has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.  

2.  The Veteran's death certificate shows he died in July 2002 and that the immediate cause of his death was lung cancer.  

3.  At the time of the Veteran's death, service connection had not been established for any disability.  

4.  The Veteran's service did not bring him within 10 miles of Nagasaki, Japan, to perform official military duties which were required to perform or support military occupation functions on or after August 6, 1945.  

5.  The Veteran has not been shown to have had exposure to ionizing radiation during his period of service. 

6.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing compliant notice.  

The Board finds that the duty to notify was satisfied in this case.  Most recently, a February 2010 letter informed the appellant that service connection was not established for any disability during the Veterans lifetime.  The letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  It also explained how disability ratings and effective dates are assigned.  Although the notice was provided after the initial adjudication of the claim in September 2007, the claim was subsequently readjudicated in a June 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.  

VA has also satisfied its duty to assist the appellant.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any outstanding records that are relevant to the claim.

The appellant was also provided the opportunity to testify at a hearing before the Board in July 2010.  The Board does note that the appellant's attorney submitted another VA Form 9 in August 2011 in which she requested an additional hearing before the Board.  The attorney specifically indicated that she was seeking a hearing in order to continue argument due to the length of time since the last hearing.  The appellant and her attorney were already provided such a hearing in July 2010, and applicable regulations provide that only one hearing before the Board will be conducted. 38 C.F.R. § 20.1507(b)(1).  Moreover, the regulations state that a hearing will not normally be scheduled for the purpose of receiving argument by a representative.  Such argument should be submitted in written form. 38 C.F.R. § 20.700(b).  Therefore, the Board finds an additional hearing is not warranted in this case.  

In addition, a VA medical opinion was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the case was remanded in September 2010 so that the appellant could be provided proper notification related to her claim and so that a VA opinion could be obtained.  As discussed above, notification was provided in a February 2010 letter, and an adequate VA opinion was obtained in July 2011.  Accordingly, the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  


Law and Analysis

The appellant and her representative contend that the Veteran's lung cancer, which caused his death, was the result of his exposure to ionizing radiation in service.  Specifically, they have alleged that the Veteran was exposed to radiation when his ship, the USS Fallon, visited Sasebo in 1945 because Sasebo was only 10 or 20 miles from Nagasaki and 150 miles from Hiroshima.  They have also asserted that the Veteran had a spot on his lung in service and contended that he developed skin rashes and gastrointestinal problems shortly after service, which represented the first signs of the ionizing radiation that eventually caused his lung cancer, thereby leading to his death.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by show[ing] that the disease or malady was incurred during or aggravated by service, a task that includes the difficult burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases, including cancer of the lung, without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3).  This means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or material.  Id.  

Finally, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in- service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A death certificate indicates that the Veteran died in July 2002.  The immediate cause of death was lung cancer.  

At the time of the Veteran's death, service connection had not been established for any disability.  The Board does observe that an August 1957 rating decision did previously deny service connection for spots on the lung.  However, the Board also notes that issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during a veteran's lifetime.  38 C.F.R. § 20.1106 (2011).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis related to lung cancer.  A chest x-ray obtained at the time of his separation revealed peri-vascular markings moderately accentuated on the right side dependently.  It was also noted that the Veteran was an excessive smoker.  

A July 1957chest x-ray showed no evidence of active parenchymatous pathology in either lung field.  A VA pulmonary examination was also performed at that time.  The Veteran reported that, at the time of his discharge from service, he was told that his chest x-ray showed spots on his lungs.  During the examination, he had a mild cough, which was slightly productive in the mornings.  The examiner indicated that no demonstrable pulmonary disease was found.   

A private chest x-ray from May 1995 revealed no pulmonary infiltrate or pleural fluid.  The impression was that there was no evidence of active pulmonary disease.  A private chest x-ray from December 1999 also showed no infiltrates or effusions.  A private treatment report from June 2002 further noted that a January 2000 chest x-ray was essentially negative.  

Private treatment records show a diagnosis of metastatic lung cancer to the brain, which was first diagnosed in June 2002.

A February 2007 letter from Dr. T.W.A. (initials used to protect the appellant's privacy) includes an opinion that the Veteran "suffered radiation induced disease and subsequently died from a tumor caused by late affects caused by exposure to radiation that he obtained in the service of his country."  The physician also noted that "the lung cancer no doubt arose from the 'spots' on his lungs which were found at Tinker Air Force Base."  It is important to note that in this letter Dr. T.W.A. reported that the Veteran claimed to be at times within 10 miles of ground zero in Nagasaki.  The Veteran also told Dr. T.W.A. that an x-ray in the 1980's showed spots on his lungs, but indicated that the records were not available due to a fire at a storage facility.  

A September 2010 letter from Dr. T.N.L. includes an opinion that "a 'spot' seen on a chest x-ray many years previously would be related to the development of a subsequent pulmonary cancer."  No rationale was provided for the opinion.  Dr. T.N.L. also opined that the likelihood that the Veteran received a dose of radiation sufficient to be etiologic for a subsequent malignancy is quite low given that he was in an environment not subjected to the explosion itself and with no evidence that he was in the residual high radiation zone.  It was noted that only a cursory scan was given to the reports and letters submitted in support of the appellant's position.  Dr. T.N.L. did review a letter from the appellant's attorney, a letter sent to the Board from the appellant's attorney, and the Board's September 2010 decision and remand.  

A VA medical opinion was obtained in June 2011.  The examiner reviewed the claims file and noted the relevant history, including the chest x-ray findings during service, the Veteran's smoking history, post-service chest x-rays, and the findings on the Veteran's death certificate.  After reviewing historical facts, the natural progression of lung cancer, etiology, known risk factors, and known presentation of lung cancer, the examiner opined that there was no medical evidence to suggest that lung cancer would be dormant for fifty-six years, resolve as per documented normal chest x-rays, and then return as a metastatic lung cancer.  

The examiner explained that prominent peri-vascular marking may reflect increased pressure within the lungs and indicated that these marking most likely are associated with wear and tear on the lungs.  It was noted that they are frequently reported in those individuals who have no history of lung disease.  The examiner stated that lung cancer would typically show first as a nodule or a mass and not as increased peri-vascular markings.  In addition, she observed that the records in this case show that there were several normal x-rays following the 1946 x-ray where the prominent peri-vascular marking were noted.  

The examiner commented that, if VA concedes that the Veteran was exposed to ionizing radiation, her opinion would be that the Veteran's cause of death from lung cancer was at least as likely as not caused by ionizing radiation exposure.  However, as to the question posed regarding a relationship between the 1946 chest x-ray findings and lung cancer, her ultimate opinion was that it is less likely than not that the Veteran's cause of death was related to his symptomatology in service.  

The medical evidence in this case clearly attributes the Veteran's death to lung cancer.  Thus, the remaining question is whether the Veteran's lung cancer was related to his service.  

The Board finds that the Veteran was not exposed to ionizing radiation and that lung cancer did not manifest within the first year after the Veteran's discharge from service and is not otherwise related to the Veteran's military service.  

The Veteran is not shown to be a "radiation-exposed" Veteran, and the legal authority governing such a claimant is not applicable to him.  See 38 C.F.R. § 3.309(d).  To be considered a "radiation-exposed" Veteran, a Veteran must have participated in a "radiation-risk activity," such as performing official military duties which were required to perform or support military occupation functions on or after August 6, 1945, within 10 miles of Nagasaki, Japan.  Id.  

The appellant alleges that the Veteran was within 10 miles of Nagasaki, Japan, after August 6, 1945.  In a December 1999 radiation questionnaire, the Veteran reported that he was exposed to "fall out at Nagasaki prior to discharge."  He also noted that he "made beachhead on air strip at Nagasaki last of [August] 1945" and later took a unit back to the ship.  He reported that he went into Nagasaki, tied up to the docks, and stood watch on the gang planks at Nagasaki.  The Veteran's daughter also testified that the Veteran told her that he walked through Nagasaki through the fallout.  

Despite the Veteran's statements during his lifetime, his service personnel records do not show that he was ever within 10 miles of Nagasaki.  His records do show that he traveled to Sasebo, Japan, as does a report from the Defense Threat Reduction Agency (DTRA).  According to DTRA, Sasebo is approximately 30 miles from Nagasaki and 150 miles from Hiroshima.  After reviewing the Veteran's service records and records related to the ship to which the Veteran was assigned, the USS Fallon, the DTRA reported that there is no indication that the Veteran ever visited Nagasaki.  

The Board recognizes the argument of the appellant's attorney that the USS Fallon passed within 10 miles of Nagasaki while ferrying troops to Okinawa, Japan.  She has submitted a map to support the argument.  The map shows that Sasebo is north of Nagasaki, and both cities are on the coast.  Given the scale of the map, there is more than 10 miles of water in which the USS Fallon could have proceeded to Okinawa, which is south of both cities.  There is simply no evidence that the USS Fallon did, in fact, pass within 10 miles of Nagasaki.  

The appellant's attorney also argues that a previous Board decision (regarding another veteran's claim) supports the appellant's claim that the USS Fallon went to Nagasaki after August 6, 1945.  However, the Board notes that previous Board decisions are not binding on the Board, except of course to the specific case decided.  See 38 C.F.R. § 20.1303 (2011).  

While the Veteran was competent to state his observations and attest to where he traveled, his service personnel records and DTRA clearly indicate that he actually landed at Sasebo, Japan, which is approximately 30 miles from Nagasaki.  Simply put, the preponderance of the evidence is against a finding that the Veteran was ever within 10 miles of Nagasaki, Japan, during his military service.  In addition, the appellant has not alleged, and the evidence does not show, that the Veteran was otherwise exposed to ionizing radiation during his military service.  

As the evidence is against a finding that the Veteran was exposed to ionizing radiation, the July 2011 opinion offered by the VA examiner - that if ionizing radiation exposure was shown, lung cancer was at least as likely as not caused by such exposure - and the similar opinion offered by Dr. T.W.A. are of no probative weight.  Those opinions were contingent on the Veteran being exposed to radiation, which has not been established.  

While none of the provisions relevant to exposure to radiation are applicable in this case because the Veteran did not have such exposure, the Board must also determine whether lung cancer is otherwise related to service.  See Combee, 34 F.3d at 1043.

The evidence does not show that lung cancer manifested in service or within the first year after the Veteran's separation from service.  In fact, the evidence suggests that lung cancer developed many years after his separation, as there was no indication of lung cancer until shortly before the Veteran's death in 2002.  

In this case, Dr. T.W.A. and Dr. T.N.L. have opined that "spots" seen on a chest x-ray during service were related to the development of a subsequent pulmonary cancer.  In contrast, the July 2011 VA examiner opined that it is less likely than not that the Veteran's cause of death was related to peri-vascular markings seen on an x-ray during service.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds the July 2011 VA examiner's opinion to be most probative.  Dr. T.N.L. provided no rationale for his opinion that a "spot" seen on a chest x-ray many years earlier would be related to the development of a subsequent pulmonary cancer.  Dr. T.N.L. noted that he had only a cursory review of the relevant evidence.  Importantly, his opinion does not account for the multiple, normal chest x-rays between the findings of peri-vascular markings in service and the mass later identified as lung cancer.  As no rationale was provided, the opinion must be afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Similarly, Dr. T.W.A. opined that the Veteran's lung cancer arose from the "spots" on his lungs that were found during service.  However, in providing this opinion, Dr. T.W.A. relied upon inaccurate factual premises.  In particular, he based his opinion on the fact that the Veteran's service brought him within 10 miles of Nagasaki after a bomb was dropped on that city.  Moreover, Dr. T.W.A. offered his opinion, in part, based on the Veteran's report that during the 1980's a chest x-ray showed spots on his lungs.  No such findings are of record.  The Board recognizes that the appellant reports that these records were destroyed.  However, even assuming that such findings were made, Dr. T.W.A.'s opinion is afforded little probative value, as he did not address the normal chest x-ray findings made after these reported findings, but before the diagnosis of lung cancer.  

In contrast, the July 2011 VA medical opinion is assigned great probative weight because the examiner rendered the opinion after a review of the relevant evidence and provided a rationale supported by the specific facts in this case.  For example, the examiner noted that x-rays in 1957, 1999, and 2000 were normal and observed that there was no medical evidence to suggest that lung cancer would be dormant for fifty-six years, resolve as per the normal chest x-rays, and then return as a metastatic lung cancer.  Thus, the most probative evidence in this case indicates that the Veteran's lung cancer was not related to the peri-vascular markings seen on anx-ray during service.  Therefore, the Board finds that the Veteran's lung cancer did not manifest in service or for many years thereafter and was not otherwise related to his military service.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.   Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation, is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


